UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7671



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHAUNCY DONZELLOS MOUZONE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CR-97-302, CA-00-1795-3)


Submitted:   April 28, 2003                 Decided:   May 21, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncy Donzellos Mouzone, Appellant Pro Se.      William Kenneth
Witherspoon, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chauncy Mouzone, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000). We have independently reviewed the record and

conclude Mouzone has not made a substantial showing of the denial

of a constitutional right.    See Miller-El v. Cockrell,       U.S.

  , 123 S. Ct. 1029 (2003).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2